Citation Nr: 1642306	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or lead paint exposure.

2.  Entitlement to service connection for a sleep disorder, to include as due to asbestos and/or lead paint exposure and/or as secondary to a respiratory disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1957 to February 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal consists of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains the Veteran's representative's appellate brief but otherwise duplicative or irrelevant documents. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A respiratory disorder was not incurred during active service and is not etiologically related to military service, to include as due to exposure to asbestos and/or lead paint.

2.  A sleep disorder, including sleep apnea, was not incurred in active service and is not etiologically related to military service, to include as due to asbestos and/or lead paint, or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include as due to asbestos and/or lead paint exposure are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an award of service connection for a sleep disorder, to include as due to asbestos and/or lead paint exposure, and secondary to a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in April 2010, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Additionally, the Veteran was provided VA examinations in July 2016.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and provided opinions which are supported by an explanation.  The Board concludes that the VA examination reports are adequate for upon which to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service Connection for a Respiratory Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, VA does have guidelines governing asbestosis and other asbestos-related diseases.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 2.  VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Part 2. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Veteran has asserted that as a result of his service, specifically a result of exposure to asbestos and lead paint during service, he acquired a respiratory disorder.  The Veteran claims that while serving in the Navy aboard the U.S.S. Mullinex and the U.S.S. Roberts, he was exposed to asbestos.  See Veteran's Lay Statement February 2010.  He also specified that while he was welding, he was covered by an asbestos blanket in case sparks would fly.  See Veteran's Lay Statement September 2010; see also Veteran's Lay Statement January 2016.

Here, the evidence shows relevant diagnoses of a respiratory disorder.  Specifically, although a July 2016 VA examination did not document a respiratory disorder, in a November 1997 letter, Dr. A.S. noted pleural changes consistent with asbestos related pleural disease.  In a January 1999 asbestos evaluation, Dr. J.H. concluded that the Veteran's chest X-ray findings were consistent with asbestos related pleural disease.  Dr. J.H. noted that the Veteran was exposed to asbestos from January 1962 to March 1985, which is post service discharge, and further noted the Veteran's 20 year history of smoking tobacco.  In the prognosis section, Dr. J.H. highlighted the latency period between occupational asbestos exposure and the onset of clinical asbestos-related disease.  Accordingly, for purposes of this analysis, the Board will presume there is a current respiratory disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

With regard to in-service disease or injury, the Board notes that the Veteran's service treatment records are absent complaints, treatment, or a diagnosis of a respiratory disorder.  Indeed, the Veteran's chest X-ray noted on his February 1961 separation examination revealed normal findings.  

As to whether the Veteran was exposed to asbestos and lead paint in service, although evidence showing asbestos or lead paint exposure is not shown in the STRs and SPRs, the records confirm the Veteran's service aboard the U.S.S. Mullinex and the U.S.S. Roberts as well as his military occupational specialties (MOS) as Seaman and Boatswain's Mate.  Although the Veteran's MOSs have been deemed to have minimal asbestos exposure, for purposes of this appeal, the Board finds that the Veteran's statements regarding exposure to asbestos and lead paint to be credible and consistent with duties aboard ship.  Therefore, with regard to the claimed respiratory disorder, the Board will presume the Veteran had in-service exposure to asbestos and lead paint.  Accordingly, for purposes of this analysis, the Board will presume there was in-service lead paint and asbestos exposures.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Finally, the Board must consider whether the Veteran's claimed respiratory disorder is related to his in-service exposures.  However, it is the final element of Shedden upon which the Veteran's claim fails because the preponderance of the evidence of record is against a finding that the Veteran's respiratory disorder is related to his service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

At the Veteran's VA respiratory examination in July 2016, the examiner noted the Veteran's history of working in the steel mills post discharge for almost 25 years.  At this time the Veteran worked as a pipe inspector, requiring that he worked with cork and perform laborious tasks.  After this the Veteran worked for an airline, loading luggage onto airplanes.  At his examination the Veteran reported experiencing symptoms of short deep heavy breathing off and on, which occurred rarely and which he treated by drinking water.  He noted such symptoms resolved quickly upon treatment in 10-15 minutes.  He denied ever using an inhaler or any oxygen treatment.  After examination of the Veteran and consideration of his medical history, the examiner concluded that the Veteran's respiratory disorder was less likely than not related to his service, including asbestos and lead exposures.  The examiner cited a review of relevant literature, and noted that working in the steel mill for 25 years likely caused direct exposure to asbestos, to include asbestos insulation that was commonly used in steel mill equipment that released heat, thereby releasing the toxins of asbestos.  The examiner detailed how the workers would then inhale such toxins and further explained that steel mill workers would be exposed to asbestos even without participating in the manufacturing of steel through exposure to building materials such as bricks, floor and ceiling tiles and asbestos blankets.  The examiner therefore found that the Veteran's claimed respiratory disorder was more likely due to his work at the steel mill than his service due to the extent of his exposure post service.  In addition, regarding his contentions of exposure to lead paint during his time in the Navy, the examiner noted that there was no medical or clinical evidence that pleural changes occurred as a result of lead exposure.  

The Board accords this medical opinion significant probative value because it was based upon a thorough review of the record, an examination of the Veteran, and thoughtful analysis of the Veteran's history, to include his in-service and post-service exposures.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history. 

The Board does not accord probative value to the Veteran's lay statements that his respiratory disorder was caused by his in-service asbestos and lead exposures.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorder, as the development of a particular type of respiratory disorder and whether it is related to occupational exposures requires medical expertise and is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, he is able to provide competent and credible testimony regarding his symptoms, but not to provide an etiological opinion of the internal effects of his chemical exposures.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are nonetheless outweighed by the VA examiner's opinion.

As described, the weight of the evidence is against the claim and service connection for a respiratory disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service Connection for a Sleep Disorder

The Veteran has argued during the course of his appeal that his claimed sleep disorder is related to his in-service asbestos and lead exposure, specifically his asbestos related respiratory disease.  

Regarding his claim for service connection for a sleep disorder, as discussed above, service connection requires a current disability, an inservice occurrence of disease or injury and a relationship between the two.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the Veteran's VA treatment records reflect a diagnosis of a sleep disorder, specifically sleep apnea.  See July 2009 VA Medical Record.  Accordingly, the first element of service connection is met.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.

With regard to an in-service event or injury, the Veteran's STRs show that he was seen for complaints of a cough/cold in October 1957, but are otherwise silent for treatment of sleep apnea or sleep disorder.  Additionally, a February 1961 examination prior to the release of the Veteran from active duty noted the Veteran's lungs and chest were normal.  However, as discussed above, the Board presumes for purposes of this opinion that the Veteran was exposed to asbestos and lead paint during service.  Accordingly, the second element of service connection is presumed met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Finally, the Board must consider whether the Veteran's sleep apnea is related to his in-service exposures and/or a service-connected respiratory disorder.  See 38 C.F.R. § 3.303(a), 3.310; Shedden, 381 F.3d at 1167.  However, it is the final element of Shedden upon which the Veteran's claim fails because the preponderance of the evidence of record is against a finding that the Veteran's sleep apnea is related to his service and any service-connected disability.  In this regard, the Board notes the July 2016 VA respiratory examination and opinion, as well as the Veteran's own assertions that his sleep apnea was due to in-service exposure to asbestos, specifically in his above described lay statements.

The Veteran was afforded a VA examination for his claimed sleep apnea in July 2016.  At that examination, the examiner noted the Veteran's prior diagnoses of sleep apnea and confirmed the diagnosis.  After examination of the Veteran and review of the medical record, the examiner found that it was less likely than not that the Veteran's sleep apnea was caused by or related to his in-service exposures.  The examiner detailed the cause of sleep apnea, including the relaxation of throat muscles while sleeping, causing narrowing of the airway and reduced oxygen to the blood.  The examiner listed risk factors for such, including excess weight, thicker neck circumference, being male, use of alcohol and smoking.  The examiner noted that no medical or clinical research exists supporting the contention that sleep apnea is caused by lead exposure or a respiratory disorder.  Therefore, the examiner concluded that the Veteran's sleep apnea is less likely than not caused by service to include as due to asbestos and lead paint exposure.  

The Board accords this medical opinion significant probative value because it was based upon a thorough review of the record, an examination of the Veteran, and thoughtful analysis of the Veteran's history, to include his in-service and post-service exposures.  See Bloom, 12 Vet. App. at 187.  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history. 

The Board does not accord probative value to the Veteran's lay statements that his sleep disorder was caused by his in-service asbestos and lead exposures.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorder, as the development of a particular type of sleep disorder and whether it is related to occupational exposures requires medical expertise and is not capable of lay observation.  See Layno, 6 Vet. App. 465.  Thus, he is able to provide competent and credible testimony regarding his symptoms, but not to provide an etiological opinion of the internal effects of his chemical exposures.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are nonetheless outweighed by the VA examiner's opinion.  Accordingly, the Veteran's claim for direct service connection fails on these bases and the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  

The Veteran has claimed that his sleep apnea is secondary to his respiratory disorder.  However, because the Veteran is not service connected for his claimed respiratory disorder, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  The Board therefore finds no evidence linking the Veteran's sleep apnea to his service or service-connected disability, and service connection must therefore be denied.

As described, the weight of the evidence is against the claim and service connection for a sleep disorder is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or lead paint exposure is denied.

Entitlement to service connection for a sleep disorder, to include as due to asbestos and/or lead paint exposure and/or as secondary to a respiratory disorder, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


